*268ORDER
Input/Output, Inc. et al. inform the court that they are now a single entity, ION Geophysical Corporation (ION), and move to reform the caption. ION moves to dismiss Sercel Inc’s (Sercel) appeal. Sercel opposes. The parties also move for an extension of time to file their briefs.
Sercel informs the court that on February 16, 2011 the United States District Court for the Eastern District of Texas severed claims for supplemental damages and reasonable royalty damages and issued a final judgment and permanent injunction.
Accordingly,
It Is Ordered That:
(1) ION’s motion to reform the caption is granted. The revised official caption is reflected above. The motion to dismiss is denied without prejudice to renewal.
(2) The briefing schedule is stayed. The parties are directed to inform this court, within 14 days of filing of this order, whether these appeals should proceed or be dismissed based on the trial court’s February 6, 2011 order.